DANAHY, Acting Chief Judge.
The appellant seeks reversal of an order dismissing his action against the appellee for lack of record activity, where there were other defendants in the case and there had been record activity with regard to them. The appellant argues that the dismissal of his action as to the appellee was error.
The appellant is correct and we reverse. Last year, this court held that where there has been record activity directed toward disposition of the cause as to other defendants in the cause within the requisite one-year period, the remaining defendant may not be dismissed from the cause for failure to prosecute the action against that defendant individually. Simmons v. Dakal Dev. Corp., 632 So.2d 717 (Fla. 2d DCA 1994).
*1323Based on the foregoing, we reverse the order of the trial court dismissing the complaint as against the appellee, and we remand for further proceedings.
PARKER and WHATLEY, JJ., concur.